                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION


 PLUS EV HOLDINGS, INC.
   a Missouri Corporation,

                 Plaintiff,

 vs.                                                   Case No. 4:20-cv-00197-BP

 THRAS.IO, INC.                                        Jury Trial Demanded
   a Delaware Corporation,

 and

 15 THRASIO FIFTEEN, INC.
    a Delaware Corporation,

                 Defendants.


    SECOND AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT,
VIOLATION OF 17 U.S.C. § 512(f), TORTIOUS INTERFERENCE WITH CONTRACT
        OR BUSINESS EXPECTANCY, and UNFAIR COMPETITION

                                       INTRODUCTION

       1.       Defendants Thras.io, Inc. and 15 Thrasio Fifteen, Inc. (“Defendants” or “Thras.io”)

sought to harass Plaintiff Plus EV Holdings, Inc. (“Plus EV”) and interfere with its profitable

business by filing bogus allegations of copyright infringement with Amazon. Incredibly, Thras.io

took these actions based on copyrighted works previously misappropriated from Plus EV.

       2.       Whether through willfulness, carelessness, or negligence, Thras.io used the

misappropriated copyrighted material—authored by Plus EV—to shut down Plus EV’s product

listings through a DMCA Complaint filed with Amazon, in violation of 17 U.S.C. § 512(f).

       3.       The bogus DMCA Complaint and resulting shutdown caused significant damage to

Plus EV’s business. And, although Thras.io later withdrew its copyright infringement allegations,



            Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 1 of 21
it continues to use the stolen copyrighted text! Plus EV’s business continues to suffer as a result.

This lawsuit seeks to hold Thras.io accountable for its misconduct, and for the substantial financial

damage caused to Plus EV’s business by Thras.io’s wrongful acts.

                                           THE PARTIES

         4.       Plaintiff Plus EV Holdings, Inc. is a Missouri corporation with a principal place of

business at 1700 Iron Street, North Kansas City, MO 64116.

         5.       Defendant Thras.io, Inc. is a Delaware corporation with a principal place of

business at 266 Main Street, Suite 20-117, Medfield, MA 02052.

         6.       Defendant 15 Thrasio Fifteen, Inc. is a Delaware corporation and subsidiary of

Thras.io, Inc., with a principal place of business at 266 Main Street, Suite 20-117, Medfield, MA

02052.

                                   JURISDICTION AND VENUE

         7.       This Court has original and exclusive jurisdiction for this matter under 28 U.S.C. §

1338 as this is a civil action arising under an Act of Congress governing copyrights, Title 17

U.S.C., and under 28 U.S.C. § 1367, supplemental jurisdiction, Plaintiff brings its complaint under

federal diversity jurisdiction, 28 U.S.C. § 1332, as the parties are completely diverse in citizenship

and the amount in controversy exceeds $75,000.

         8.       This Court has personal jurisdiction over Defendants because Defendants have

targeted Plaintiff’s business in this judicial district for the commission of acts in violation of 17

U.S.C. § 512(f), and caused harm to Plaintiff’s business in this district, and have taken other actions

targeted at Plaintiff, whose principal place of business is located in this district.




                                          2
              Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 2 of 21
        9.       Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to this claim took place in this district or were targeted at

the business of the Plaintiff whose principal place of business is located in this district.

                                          BACKGROUND

        10.      This lawsuit relates to the best-selling Intimate Rose (“IR”) bladder-control and

pelvic care products. The mission of IR began in 2008, when Dr. Amanda Olson, DPT, PRPC,

began a career as a pediatric neurology specialist. In a tragic and scary turn of events, Dr. Olson

suffered painful and debilitating injuries to her pelvic floor after jumping into the water from a

height of over forty feet. Dr. Olson’s injuries and recovery became her inspiration. She shifted

her focus from pediatrics to pelvic physical therapy, and spent years studying to become a physical

therapist and obtaining her CAPP-PF (“Certification of Advanced Practitioner Practice in Pelvic

Floor”) certification from the American Physical Therapy Association.

        11.      Dr. Olson’s expertise later combined with the innovation of Aaron Wilt, the CEO

of Plus EV. Since 2016, Dr. Olson and Mr. Wilt have worked together to develop and curate IR’s

popular and innovative products, building an extraordinary business of best-selling bladder-control

and pelvic care products sold throughout the United States, including through IR’s own website

and   through     Amazon     at   URL     https://www.amazon.com/Intimate-Rose-Kegel-Exercise-

Weights/dp/B014GMBDQ2 (ASIN B014GMBDQ2), as depicted below (“Plaintiff’s Amazon

Listing”).




                                         3
             Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 3 of 21
                            Figure 1. Plaintiff’s Amazon Listing

       12.    Plus EV owns the copyright in and to the images and text associated with Plus EV’s

Amazon Listing. As a matter of law, Plus EV’s copyright ownership vested when the “original

work of authorship” was first “fixed in any tangible medium of expression.” Thus, Plus EV has

owned the copyright in its Amazon Listing for many years as the work was created in 2016.

       13.    Plus EV obtained United States Copyright Registration Number TX-8-856-919 (the

“’919 Copyright” or the “Plus EV Text Copyright”) on March 25, 2020 for text associated with its

Intimate Rose Kegel Exercise Weights listing.

       14.    A portion of the text of Plus EV’s copyrighted product listing protected by the ’919

Copyright is reproduced below:




                                     4
         Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 4 of 21
                    Figure 2. Plus EV’s Amazon Listing - ’919 Copyright

       15.     An example of Defendants’ copying is shown below.




               Figure 3. Defendants’ Amazon Listing (ASIN B07L5MWBXD)

       16.     In addition to Defendants’ copying of Plaintiff’s copyrighted text, Defendants

copied other copyrighted elements of Plaintiff’s Amazon Listing, including certain graphic images.




                                     5
         Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 5 of 21
       17.    Plus EV obtained United States Copyright Registration Number TX-8-871-437 (the

“’437 Copyright” or the “Plus EV Image Copyright”) on May 25, 2020 for an image associated

with its Intimate Rose Kegel Exercise Weights listing.

       18.    The image protected by the ’437 Copyright is reproduced below:




       19.    Defendants’ copying of the image protected by the ’437 Copyright is shown below:




                                     6
         Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 6 of 21
                      THE DIGITAL MILLENIUM COPYRIGHT ACT

       20.     Congress enacted the Digital Millennium Copyright Act, 17 U.S.C. § 512 (the

“DMCA”) in 1998 to provide a framework for addressing claims of online copyright infringement.

The DMCA immunizes online service providers from claims of copyright infringement based on

materials uploaded by users, if the services promptly remove allegedly infringing materials upon

receipt of a DMCA notice from a copyright holder. Through these DMCA notices, the content of

which is statutorily prescribed, copyright holders are able to secure the expeditious removal of

allegedly infringing materials from online services without the need to prove a claim of

infringement in court. Users that receive infringement notices may file a counter notification by

providing their name, address, and telephone number, and consent to service of process by the

complaining party.

       21.     Consistent with the DMCA, Amazon’s published policies require the following

information in a notice of alleged infringement:

               a.      A physical or electronic signature of a person authorized to act on behalf of

the owner of the exclusive rights that are allegedly infringed;

               b.      Identification of the copyrighted work claimed to have been infringed;

               c.      Identification of the material that is claimed to be infringing and information

sufficient to permit Amazon to locate the material;

               d.      Information sufficient to permit Amazon to contact the complaining party,

such as an address, telephone number, or email address where the complaining party may be

contacted;




                                      7
          Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 7 of 21
       22.     Amazon’s policies also require certification that the material is unauthorized and

that the statements are made under penalty of perjury, requiring the complaining part to provide:

               a.      A statement that the complaining party has a good faith belief that use of

the material in the manner complained of is not authorized by the copyright owner, its agent, or

the law; and

               b.      A statement that the information in the notification is accurate and under

penalty of perjury that the complaining party is the owner or agent of the exclusive right that is

allegedly infringed.

       23.     Congress recognized that DMCA “takedown notices” could be used maliciously to

secure the removal of content that was not legitimately claimed to be infringing for the purpose of

gaining an unfair business or competitive advantage. Accordingly, Congress included a provision

in the DMCA authorizing those aggrieved by fraudulent notices to bring an action against the

complaining party for damages, including costs and attorneys’ fees, in addition to other remedies

the aggrieved might have for unfair competition or intentional interference with contract or

business expectancy.

       24.     Unscrupulous individuals may seek to exploit the DMCA takedown process for

illicit purposes; such persons can also seek to exploit Amazon’s process for removing infringing

content to gain an unfair business advantage. These individuals know that Amazon quickly

removes allegedly infringing content in response to DMCA takedown notices, and that it may

terminate the accounts of users who accumulate multiple infringement complaints, often with

severe consequences to the account holders. With that knowledge, unscrupulous individuals can

use bogus notices of infringement as weapons against competitors.




                                      8
          Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 8 of 21
 DEFENDANT’S COPYRIGHT INFRINGEMENT AND FALSE DMCA COMPLAINT

       25.     In February or March 2020, Thras.io targeted Plus EV’s Amazon Listing in a

scheme to boost its competing product sales and to disable Plus EV’s Amazon Listing.

       26.     Thras.io materially and knowingly misrepresented its ownership of copyrighted

text in Plus EV’s Amazon Listing in order to have Plus EV’s Amazon Listing taken offline and

disabled. Thras.io made these representations knowingly, and had it acted with reasonable care or

diligence, would not have made such misrepresentations regarding Plus EV’s Amazon Listing.

       27.     Thras.io sent Amazon false notices of copyright infringement (the “Complaint”),

falsely and fraudulently claiming copyright in the text of Plus EV’s Amazon Listing, located at

URL https://www.amazon.com/Intimate-Rose-Kegel-Exercise-Weights/dp/B014GMBDQ2.

       28.     Amazon removed and disabled Plaintiff’s Amazon Listing.

       29.     Amazon assigned Case ID No. 6852384611 to the Defendants’ Complaint.

       30.     Defendants are competitors of Plaintiff and sell competing products on Amazon at

https://www.amazon.com/Joy-ON-Kegel-Weights/dp/B07L5MWBXD and also located at

https://www.amazon.com/Kegel-Exerciser-APP-Vibration-Recommended/dp/B074S53CM1.

       31.     As a result of Thras.io’s wrongful and materially false representations to Amazon,

Plus EV’s Amazon Listing was removed and disabled costing Plus EV thousands of dollars per

day in lost sales and damages and untold thousands of dollars in additional damage to its business.

       32.     Thras.io’s notices of alleged infringement were false. Without limitation, they

misrepresented that Thras.io was the owner of the copyrighted content in Plus EV’s Amazon

Listing.

       33.     Upon information and belief, Thras.io knew its representations in the Complaint

were false at the time it submitted the Complaint to Amazon.




                                       9
           Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 9 of 21
       34.     Moreover, historic images of the URL disabled by Thras.io are easily accessible

through the Internet’s most popular archival service, “The Wayback Machine,” available at

www.archive.org. Thras.io could have discovered that the allegedly infringing text existed on Plus

EV’s Amazon listing years before Defendants even started selling their product. See, e.g., June 8,

2016 archive of ASIN B014GMBDQ2, at

https://web.archive.org/web/20160608052941/https://www.amazon.com/          Intimate-Rose-Kegel-

Exercise-Weights/dp/B014GMBDQ2.

       35.     Plus EV never received notice from Amazon that the Complaint was filed by

Thras.io. Indeed, Plus EV had no idea why its listing was disabled by Amazon.

       36.     Plus EV sought to maintain its Amazon product listing by submitting a DMCA

counter-notification to Amazon pursuant to 17 U.S.C. § 512(g)(3). However, Plus EV’s counter-

notification was not accepted and its listing remained disabled. In one message from Amazon,

however, it copied a gmail address associated with Thras.io (joyon2019@gmail.com). Thras.io

subsequently admitted that it was responsible for the DMCA notices submitted to Amazon.

       37.     Plus EV surmised it had been taken down by a competitor. A review of the listings

showed that Thras.io’s listing included Plus EV’s copyrighted text, which had been

misappropriated from Plus EV’s own listings. It also determined that this email address was

associated with various Thras.io government filings and other Joy On product management.

       38.     On March 9, 2020, Plus EV’s counsel wrote to Thras.io’s management, advising of

the stolen copyrighted material and the improper takedown. On March 10, 2020, Plaintiff’s

counsel received a telephone call from Thras.io’s counsel advising of an investigation.

       39.     Thras.io withdrew its complaint and Plaintiff’s listing was restored, but not before

Plus EV lost thousands of dollars in revenue and suffered substantial damage to its business.




                                     10
         Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 10 of 21
        40.     Because of Defendant’s materially false DMCA notices, Plaintiff suffered and

continues to suffer thousands of dollars in lost sales and damages, including the loss of its “Best

Seller” badge on Amazon which—during Plus EV’s absence from the platform—was transferred

to Thras.io’s listing for Joy On products.

        41.     Plaintiff provided Thras.io with proof of its ownership of the copyrighted material

through its counsel on March 10, 2020.

        42.     Thras.io still has not removed the infringing copyrighted material taken from Plus

EV’s Amazon listings, and as of this first amended filing such copyrighted material remains part

of Thras.io’s listings.

        43.     Thras.io continues to use the image copied from the Plus EV’s copyrighted image.

        44.     Thras.io’s continued use of the infringing copyrighted material taken from Plus EV

is evidence of willful copyright infringement.

        45.     On information and belief, Thras.io and parties acting on its behalf have taken and

continue to take actions that interfere with and harm Plaintiff’s business, including the filing of

false and frivolous complaints and other actions directed at Plaintiff’s Amazon listings which result

in material financial harm to Plaintiff.

                                  FIRST CAUSE OF ACTION
                                  Violation of 17 U.S.C. § 512(f)

        46.     Plaintiff realleges each and every allegation set forth in the preceding paragraphs

and incorporates them herein by reference.

        47.     Defendants sent notices of alleged copyright infringement pursuant to the DMCA

that contained knowing and materially false misrepresentations regarding copyright ownership in

content associated with Plaintiff’s Amazon Listing.




                                     11
         Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 11 of 21
       48.     Upon information and belief, Amazon relied upon Defendants’ knowing and

materially false misrepresentations to remove and disable access to the Plaintiff’s Amazon Listing,

which Defendants falsely claimed to be infringing.

       49.     Defendants’ improper and unlawful behavior disrupted Plaintiff’s Amazon Listing,

caused the loss of seller momentum and the loss of the “Best Seller” badge, which has resulted in

substantial monetary damages to Plaintiff and the unjust enrichment of Defendants.

                               SECOND CAUSE OF ACTION
                  Tortious Interference with Contract or Business Expectancy

       50.     Plaintiff realleges each and every allegation set forth in the preceding paragraphs

and incorporates them herein by reference.

       51.     Plaintiff maintained its Amazon Listing with products for sale at Plaintiff’s Amazon

Listing.

       52.     Defendants were aware of Plaintiff’s Amazon Listing and copied certain

copyrighted elements of the listing.

       53.     Defendants engaged in the filing of false DMCA notices and intellectual property

infringement notices against Plaintiff’s Amazon Listing. Such notices contained knowing and

materially false misrepresentations regarding ownership of Plaintiff’s copyrighted works.

       54.     Defendants intended that such knowing and materially false misrepresentations

would disrupt Plaintiff’s sales at its Amazon Listing to the benefit of Defendants’ listings.

       55.     On information and belief, Defendants have taken and continue to take actions that

interfere with and harm Plaintiff’s business, including the filing of false and frivolous complaints

and other actions directed at Plaintiff’s Amazon listings which result in material financial harm to

Plaintiff. On information and belief, such actions continued after the filing of this lawsuit.




                                       12
           Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 12 of 21
       56.       Plaintiff’s sales at Plaintiff’s Amazon Listing were disrupted and it lost its “Best

Seller” badge.

       57.       Plaintiff lost thousands of dollars in lost sales and continues to suffer thousands of

dollars in lost sales and damage to its relationships as a result.

       58.       But-for Defendants’ interference, Plaintiff had a reasonable expectation of such

sales and relationships.

       59.       Defendants’ conduct was the cause of Plaintiff’s harm.

                                  THIRD CAUSE OF ACTION
                           Copyright Infringement – 17 U.S.C. § 106 et seq

       60.       Plaintiff realleges each and every allegation set forth in the preceding paragraphs

and incorporates them herein by reference.

       61.       On March 25, 2020, the United States Copyright Registration Number TX-8-856-

919 ((the ’919 Copyright”) was duly and legally issued by the United States Copyright Office, and

on May 25, 2020, United States Copyright Registration Number TX-8-871-437 (the ’437

Copyright”) was duly and legally issued by the United States Copyright Office.

       62.       Plus EV is the sole owner of the ’919 Copyright and the ’437 Copyright.

       63.       Thras.io has produced, reproduced, prepared derivative works based upon,

distributed, and publicly displayed Plus EV’s protected works or derivatives of Plus EV’s

protected works without its consent. Thras.io’s acts violate Plus EV’s exclusive rights under the

Copyright Act, 17 U.S.C. §§ 106 et seq, including Plus EV’s exclusive right to produce, reproduce,

and distribute copies of its works, to create derivative works, and to publicly display its work, as

shown below in the Thras.io Joy ON Kegel Weight product listing (ASIN B07L5MWBXD):




                                     13
         Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 13 of 21
      U.S. Copyright No. TX-8-856-919                            Thras.io Amazon Listing No. 1
Intimate Rose Kegel Exercise Weights -                    Joy ON Kegel Weights - Doctor
Doctor Recommended for Bladder Control &                  Recommended Pelvic Floor Strengthening
Pelvic Floor Exercises - Set of 6 Premium                 Device for Women & Kegel Balls for
Silicone Vaginal Cones with Training Kit for              Tightening - The Most Effective Kegel
Women: Beginners & Advanced                               Exercise Product for Beginners & Advanced


  QUICK RESULTS - 15 minutes a day and just a few          EASY TO USE & COMFORTABLE - Simply place
   short weeks, you'll feel the difference! After 1-2        inside while getting ready in the morning, taking
   months, you'll have stronger & tighter pelvic             shower or doing household chores. We include a
   muscles for improved bladder control, labor,              COMPLETE PRINTED GUIDE with Tips, FAQs &
   recovery, & confidence!                                   Exercises for Beginners & Advanced users (English
                                                             & Spanish)
  PERFECT FIT FOR ALL WOMEN - Whether you're a
   new mother or enjoying your golden years, we             QUICK RESULTS - 15 minutes a day and a few
   have the perfect fit and training system tailored to      short weeks is all you need to feel a difference!
   you & your goals. Our 6 progressive kegel exercise        STRENGTHEN YOUR PELVIC MUSCLES to feel more
   weights ensures you always have a comfortable             cconfident (sic) with your partner, improve
   challenge.                                                Bladder Control and Incontinence, speed up Labor
                                                             Recovery & fix your Prolapse
  DOCTOR RECOMMENDED & DESIGNED - Industry
   leading doctors helped Intimate Rose design &            CALENDAR APP & HEAVIEST WEIGHT ON THE
   develop the safest, most comfortable & effective          MARKET - We are the only kegel exerciser with a
   vaginal weights and pelvic floor exercise program         Calendar APP where you can record your trainings
   available. We have Physical Therapists on staff           and STAY MOTIVATED. Our set of 7 ben wa balls
   ready to answer your questions related to kegel           for women is the ONLY kit that includes a 150g -
   exercise equipment, urinary incontinence, fecal           5.3oz kegel ball for those users that need an extra
   incontinence, vaginal prolapse, & other forms of          challenge!
   pelvic dysfunction.
                                                            DOCTOR DESIGNED & RECOMMENDED - Our
  PREMIUM BODY-SAFE SILICONE for smooth &                   Discretely Packaged Pelvic Floor Weights are
   comfortable kegels to keep your pelvic floor              made with body-safe Silicone which is BPA and
   motivated. BPA-Free, Hypoallergenic, & Medical            Phthalate free. The ONLY kegal weights for
   Grade for your safety. Non-Porous for easy                women in Hospitals and Clinics across the world &
   cleaning. No openings or plastic ridges to trap dirt      prescribed to patients by members of the
   & bacteria. Safely get tighter, toned, and elastic        American Physical Therapy Association &
   vagina muscles to feel better than ever!                  Therapeutic Associates
  WHY SIX WEIGHTS? - Because when it comes to              OUR COMMITMENT - Our Customer Service, On-
   kegel exercises, one size does NOT fit all. Intimate      Staff Doctors & Physical Therapists go above and
   Rose understands that 1 or 2 weights don't allow          beyond to make sure you ACHIEVE YOUR GOALS.
   for lasting progress. Our kegel system ensures that       We reply to EVERY message in less than 24 hours,
   beginners and yoga masters have just the right            7 days a week!
   vaginal cone to help now and in the future.
   Choose Your Perfect vagina weight from the               (https://www.amazon.com/Joy-ON-Kegel-
   widest distribution (0.0oz up to 4.4oz) including                Weights/dp/B07L5MWBXD)
   the heaviest kegel weight on the market for pelvic            Comparison as of March 27, 2020
   wall strength that lasts.




                                     14
         Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 14 of 21
        64.      Thras.io has produced, reproduced, prepared derivative works based upon,

distributed, and publicly displayed Plus EV’s protected works or derivatives of Plus EV’s

protected works without its consent, as shown below in the Thras.io Joy ON Kegel Exerciser with

APP & Vibration product listing (ASIN B074S53CM1):

       U.S. Copyright No. TX-8-856-919                            Thras.io Amazon Listing No. 2
 Intimate Rose Kegel Exercise Weights -                    Kegel Exerciser with APP & Vibration: Doctor
 Doctor Recommended for Bladder Control &                  Recommended Kegel Balls for Tightening &
 Pelvic Floor Exercises - Set of 6 Premium                 Pelvic Floor Exercises for Beginners &
 Silicone Vaginal Cones with Training Kit for              Advanced – Women can Now do Kegels
 Women: Beginners & Advanced                               Effectively with Kehel by Joy ON Toys


   QUICK RESULTS - 15 minutes a day and just a few          EASY TO USE - Connect to our Free App for FUN &
    short weeks, you'll feel the difference! After 1-2        EFFECTIVE Kegel Exercises. Unlike boring Kegel
    months, you'll have stronger & tighter pelvic             weights & ben wa balls you can track your Kegel
    muscles for improved bladder control, labor,              training in Real Time and Stay Motivated!
    recovery, & confidence!
                                                             QUICK RESULTS - 15 minutes a day and a few
   PERFECT FIT FOR ALL WOMEN - Whether you're a              short weeks is all you need to feel a difference!
    new mother or enjoying your golden years, we              Kegel exercises STRENGTHEN YOUR PELVIC
    have the perfect fit and training system tailored to      MUSCLES and can help you feel Confident in the
    you & your goals. Our 6 progressive kegel exercise        Bedroom, improve Bladder Control and
    weights ensures you always have a comfortable             Incontinence & speed up Labor Recovery
    challenge.
                                                             4 ADJUSTABLE MASSAGE MODES - Kehel is the
   DOCTOR RECOMMENDED & DESIGNED - Industry                  ONLY Biofeedback device with Therapeutic
    leading doctors helped Intimate Rose design &             Massage Function. Use it to Learn which Muscles
    develop the safest, most comfortable & effective          to Contract! To REMOTE CONTROL it with the APP,
    vaginal weights and pelvic floor exercise program         your Smartphone MUST BE WITHIN 16 FEET. IT
    available. We have Physical Therapists on staff           CANNOT BE CONTROLLED OVER THE INTERNET
    ready to answer your questions related to kegel
    exercise equipment, urinary incontinence, fecal          DOCTOR RECOMMENDED & DESIGNED – Our
    incontinence, vaginal prolapse, & other forms of          Discreetly Packaged Kegel Trainer is made with
    pelvic dysfunction.                                       body-safe Premium Silicone which is BPA and
                                                              Phthalate free. The ONLY kegel exercise balls in
   PREMIUM BODY-SAFE SILICONE for smooth &                   Hospitals and Clinics across the world &
    comfortable kegels to keep your pelvic floor              recommended by members of the American
    motivated. BPA-Free, Hypoallergenic, & Medical            Physical Therapy Association & Therapeutic
    Grade for your safety. Non-Porous for easy                Associates
    cleaning. No openings or plastic ridges to trap dirt
    & bacteria. Safely get tighter, toned, and elastic       CUSTOMER SATISFACTION - Our Customer
    vagina muscles to feel better than ever!                  Service, On Staff Doctor & Physical Therapists, go
                                                              above and beyond to make sure you ACHIEVE
   WHY SIX WEIGHTS? - Because when it comes to               YOUR GOALS. We reply to EVERY message in less
    kegel exercises, one size does NOT fit all. Intimate      than 24 hours, 7 days a week!
    Rose understands that 1 or 2 weights don't allow
    for lasting progress. Our kegel system ensures that


                                      15
          Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 15 of 21
    beginners and yoga masters have just the right        (https://www.amazon.com/Kegel-Exerciser-
    vaginal cone to help now and in the future.          APP-Vibration-Recommended/dp/B074S53CM1)
    Choose Your Perfect vagina weight from the
                                                                Comparison as of March 27, 2020
    widest distribution (0.0oz up to 4.4oz) including
    the heaviest kegel weight on the market for pelvic
    wall strength that lasts.


       65.      Thras.io has produced, reproduced, prepared derivative works based upon,

distributed, and publicly displayed Plus EV’s protected works or derivatives of Plus EV’s

protected works without its consent. Thras.io’s acts violate Plus EV’s exclusive rights under the

Copyright Act, 17 U.S.C. §§ 106 et seq, including Plus EV’s exclusive right to produce, reproduce,

and distribute copies of its works, to create derivative works, and to publicly display its works, as

shown below in the Thras.io Joy ON Kegel Weight product listing (ASIN B07L5MWBXD):

       U.S. Copyright No. TX-8-871-437                         Thras.io Amazon Listing No. 1




       66.      Defendants have produced, reproduced, and/or prepared reproductions of Plus

EV’s protected works without Plus EV’s consent. Defendants’ actions violate Plus EV’s exclusive

rights under the Copyright Act, 17 U.S.C. §§ 106 and 501, including its exclusive rights to produce,




                                     16
         Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 16 of 21
reproduce, and distribute copies of its works, to create derivative works, and to publicly display

its works.

        67.     Defendants’ infringement of Plus EV’s copyrighted works has been undertaken

willfully with the intent to financially gain from Plus EV’s copyrighted works. Defendants’

willfulness is evidenced by the fact that Defendants contended to Amazon that the similarity in

content on our site and theirs constituted copyright infringement; and yet, when notified that Plus

EV created the copyrighted materials Defendants did not remove the copyrighted (and infringing)

material from its listings.

        68.     Because of Defendants’ infringing acts, Plus EV is entitled to its actual damages

and Defendants’ profits attributable to the infringement in an amount to be proven at trial, together

with all other relief allowed under the Copyright Act.

        69.     Because of Defendants’ willful infringement, Plus EV is entitled to increased

damages pursuant to 17 U.S.C. § 504(c)(2).

        70.     Defendants’ infringement has caused and continues to cause irreparable harm to

Plus EV, for which it has no adequate remedy at law. Unless this Court restrains Defendants from

infringing Plus EV’s protected work, the harm will continue to occur in the future. Accordingly,

Plus EV is entitled to an injunction against continued infringement.

                                FOURTH CAUSE OF ACTION
                                    Unfair Competition

        71.     Plaintiff realleges each and every allegation set forth in the preceding paragraphs

and incorporates them herein by reference.

        72.     Plaintiff maintained its Amazon Listing with products for sale at Plaintiff’s Amazon

Listing.




                                       17
           Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 17 of 21
        73.      Defendants were aware of Plaintiff’s Amazon Listing and copied certain

copyrighted elements of the listing.

        74.      Defendants engaged in the filing of false DMCA notices and intellectual property

infringement notices against Plaintiff’s Amazon Listing. Such notices contained knowing and

materially false misrepresentations regarding ownership of Plaintiff’s copyrighted works.

        75.      Defendants intended that such knowing and materially false misrepresentations

would disrupt Plaintiff’s sales at its Amazon Listing to the benefit of Defendants’ listings.

        76.      On information and belief, Defendants have taken and continue to take actions that

interfere with and harm Plaintiff’s business, including the filing of false and frivolous complaints

and other actions directed at Plaintiff’s Amazon listings which result in material financial harm to

Plaintiff. On information and belief, such actions continued after the filing of this lawsuit.

        77.      Plaintiff’s sales at Plaintiff’s Amazon Listing were disrupted and it lost its “Best

Seller” badge.

        78.      Plaintiff lost thousands of dollars in lost sales and continues to suffer thousands of

dollars in lost sales and damage to its relationships as a result.

        79.      Defendants’ conduct and acts of unfair competition were the cause of Plaintiff’s

harm.

                                       PRAYER FOR RELIEF

        Wherefore, Plaintiff Plus EV prays for relief as set forth below.

        A.       For an award of damages in an amount to be proven at trial arising from

Defendants’ violation of 17 U.S.C. § 512(f);

        B.       For an award of its costs and reasonable attorneys’ fees as provided for in 17 U.S.C.

§ 512(f);




                                        18
            Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 18 of 21
       C.       For an award of actual and punitive damages in an amount to be proven at trial for

Defendants’ Tortious Interference with Contract or Business Expectancy;

       D.       For an award of actual and punitive damages in an amount to be proven at trial for

Defendants’ acts of Unfair Competition;

       E.       For disgorgement of Defendants’ profits as a result of their improper acts;

       F.       For injunctive relief barring Defendants and all those in active concert with them

from submitting any similar notices of alleged infringement to Amazon that misrepresent

ownership of the materials associated with Plaintiff’s Amazon Listing, and from filing or causing

to be filed frivolous complaints against Plaintiff’s Amazon Listing(s), and from any further acts of

tortious interference or unfair competition;

       G.       A judgment in favor of Plus EV that Defendants have infringed the registered Plus

EV Copyright;

       H.       A judgment in favor of Plus EV that Defendants infringement of the registered Plus

EV Copyright has been willful;

       I.       A judgment in favor of Plus EV that Plus EV is entitled to its actual and/or statutory

damages, and Defendants profits attributable to the infringement of the Plus EV Copyright, in an

amount to be proved at trial;

       J.       A judgment in favor of Plus EV that Plus EV is entitled to increased damages

pursuant to 17 U.S.C. § 504(c)(2) due to Defendants willful infringement;

       K.       An order and judgment enjoining Defendants and their officers, directors,

employees, agents, licensees, representatives, affiliates, related companies, servants, successors

and assigns, and any and all persons acting in privity or in concert with any of them, from

infringing the registered Plus EV Copyright;




                                        19
            Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 19 of 21
        L.       For such other, further, and different relief as the Court deems proper under the

circumstances.

                                  DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

a trial by jury on all claims and issues so triable.

        Dated this 1st day of June 2020.

                                                Respectfully submitted,

                                                BERKOWITZ OLIVER LLP

                                                By: /s/ Stacey R. Gilman
                                                   Stacey R. Gilman, MO Bar #55690
                                                   2600 Grand Boulevard, Suite 1200
                                                   Kansas City, Missouri 54108
                                                   Telephone: (816) 561-7007
                                                   Facsimile: (816) 561-1888
                                                   sgilman@berkowitzoliver.com

                                                and

                                                       Brian N. Platt
                                                       WORKMAN | NYDEGGER
                                                        (admitted pro hac vice)
                                                       60 East South Temple, Suite 1000
                                                       Salt Lake City, Utah 84111
                                                       Telephone: (801) 533-9800
                                                       bplatt@wnlaw.com

                                                Counsel for Plaintiff Plus EV Holdings, Inc.




                                     20
         Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 20 of 21
                                  CERTIFICATE OF SERVICE

       I certify that on June 1, 2020, I electronically filed the foregoing with the Clerk of the

Court for the U.S. District Court, Western District of Missouri, using the CM/ECF system, which

will send notice of electronic filing to all counsel of record.


                                                       /s/ Stacey R. Gilman
                                                       Attorney for Plaintiff Plus EV Holdings,
                                                       Inc.




                                     21
         Case 4:20-cv-00197-BP Document 21 Filed 06/01/20 Page 21 of 21
